DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

In this instance, the abstract recites the legal terms “comprises” (in the 2nd, 5th, and 8th lines) and “comprising” (in the 8th line).


The abstract of the disclosure is objected to because “Fig. 1” should be deleted after the last line of the abstract.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
On page 3, last paragraph, references to “the features of claim 1” and “the dependent claims” should be either deleted or revised, as claim numbering often changes during prosecution of patent applications.
On page 11, 4th line, it is believed that “flange” should be replaced with “hollow cylindrical element” before “7”.
th line of the 3rd paragraph, replace “tube tubes” with either “tube” or “tubes”.
On page 14, 1st line, replace “the 99” with “the pin 99”.
On page 15, 7th line, replace “Element” with “element” before “7”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 1 recites the broad recitation “a roll”, and the claim also recites “especially in a continuous casting machine” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language 
Claim 1 recites the limitation "the axial direction" bridging the 3rd and 4th lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “an” to obtain proper antecedent basis.
With regard to claim 1, 4th line, the phrase “can pass” is indefinite, as “can pass” recites an optional function of “passing”.  In this instance, it is suggested to replace “can pass” with “passes” to more distinctly define this limitation in the claim.
With regard to claim 1, 5th line, the phrase “can be” is indefinite, as “can be” recites an optional function being “brought”.  In this instance, it is suggested to replace “can be” with “is” to more distinctly define this limitation in the claim.
Claim 1 recites the limitation "the roll cooling channel" in the 6th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace "the roll cooling channel" with "the at least one roll cooling channel" to obtain proper antecedent basis with "at least one roll cooling channel" in the 4th line of claim 1.
Claim 1 recites the limitation "the journal (3) side" in the 6th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 1 recites the limitation "the fluidic connection" in the 7th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace "the coolant channel" with "the at least one coolant channel" to obtain proper antecedent basis with "at least one coolant channel" in the 5th line of claim 1.
Claim 1 recites the limitation "the roll cooling channel" bridging the 7th and 8th lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace "the roll cooling channel" with "the at least one roll cooling channel" to obtain proper antecedent basis with "at least one roll cooling channel" in the 4th line of claim 1.
With regard to claim 1, 9th line, the phrase “can be” is indefinite, as “can be” recites an optional function being “inserted”.  In this instance, it is suggested to replace “can pass” with “is” to more distinctly define this limitation in the claim.
Claim 1 recites the limitation "the outer side" in the 12th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “an” to obtain proper antecedent basis.
Claim 2 recites the limitation "the mounted condition" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 2 recites the broad recitation “fastened to the journal (3)”, and the claim also recites “preferably being screwed to the journal (3)” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language 
With regard to claim 4, bridging the 2nd and 3rd lines, the phrase “can abut” is indefinite, as “can abut” recites an optional function of “abutting”.  In this instance, it is suggested to replace “can abut” with “abuts” to more distinctly define this limitation in the claim.
Claim 4 recites the broad recitation “being securable”, and the claim also recites “preferably in a groove” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 recites the limitation "the installed condition" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “an” to obtain proper antecedent basis.
With regard to claim 6, 3rd line, the phrase “can be” is indefinite, as “can be” recites an optional function being “secured”.  In this instance, it is suggested to replace “can be” with “is” to more distinctly define this limitation in the claim.
Claim 6 recites the limitation "the pin" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace "the pin" with "the at least one pin" to obtain proper antecedent basis with "at least one pin" in the 2nd line of claim 6.

With regard to claim 8, 2nd line, the phrase “can be” is indefinite, as “can be” recites an optional function being “installed”.  In this instance, it is suggested to replace “can be” with “is” to more distinctly define this limitation in the claim.
Claim 9 recites the broad recitation “a slide ring”, and the claim also recites “preferably firmly connected to the hollow cylindrical element (7)” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 recites the broad recitation “a slide ring”, and the claim also recites “preferably firmly connected to the elastic sleeve (8)” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 recites the limitation "the elastic sleeve" in the 4th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested either to replace “the” with “an”, or to change “claim 1” to “claim 8” to obtain proper antecedent basis.

Claim 11 recites the limitation "the bottom side" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 11 recites the broad recitation “the slide ring (20) of the inner module”, and the claim also recites “preferably installed at least partly in a recess” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 11 recites the limitation "the bottom" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
With regard to claim 12, 2nd line, the phrase “can be” is indefinite, as “can be” recites an optional function being “mounted”.  In this instance, it is suggested to replace “can be” with “is” to more distinctly define this limitation in the claim.
Claim 12 recites the limitation "the mounted condition" in the 4th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
th line of claim 1.
With regard to claim 13, 6th line, the phrase “can be” is indefinite, as “can be” recites an optional function being “brought”.  In this instance, it is suggested to replace “can be” with “is” to more distinctly define this limitation in the claim.
Claim 15 recites the limitation "the installed condition" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “an” to obtain proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 12-15 insofar as definite (in view of the numerous 35 USC 112(b) rejections) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/117383 A1, a copy of which was provided with the Information Disclosure Statement dated April 20, 2020.
Regarding independent claim 1, WO ‘383 discloses a device for coupling a coolant supply and/or a coolant drainage to a roll of a continuous casting installation (abstract; and Figures 1-5), in which the device comprises the following structural features (also refer to annotated Figure 3 of WO ‘383 below):
a roll (1) comprising a journal mounted rotatably in a bearing block;
a lateral recess extending in an axial direction;
a roll cooling channel (5) in fluidic communication with a coolant channel (3) on a side near the journal; and
a sealing unit comprising inner and outer modules, wherein the inner module comprises a hollow cylindrical element inserted into the lateral recess of the journal and having no flange on an outer side of the journal in the axial direction.
Regarding claims 2-4, a securing cover is mounted against an end face of the hollow cylindrical element and is fastened to the journal, wherein the securing cover secures the hollow cylindrical element with form fit in the lateral recess of the journal, and the inner module comprises a securing ring that abuts against an end face of the hollow cylindrical element (see annotated Figure 3 of WO ‘383 below).
Regarding claim 5, the hollow cylindrical element comprises a bottom on its inside when viewed from the axial direction, and at least partly closes the hollow cylindrical element (see annotated Figure 3 of WO ‘383 below).



    PNG
    media_image1.png
    573
    624
    media_image1.png
    Greyscale

Regarding claim 12, the outer module comprises an insert piece (7) mounted on the bearing block and having a channel to bring the coolant channel (3) into fluidic connection with the roll cooling channel (5).

Regarding claim 14, the insert piece (7) has a first channel (8) combined with a second channel (9) to form first and second roll cooling channels (see Figure 1).
Regarding claim 15, the hollow cylindrical element does not protrude beyond an end of the journal (see annotated Figure 3 of WO ‘383 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/117383 A1, and further in view of WO 97/35139 A1, a copy of which was provided with this Office Action.
Regarding claim 8, WO ‘383 discloses the features of independent claim 1, but fails to explicitly teach that the outer module comprises an elastic sleeve.
However, WO ‘139 discloses an elastic sleeve (3) installed in a hollow cylindrical element for a roll system (abstract; and Figures 1-6), in which the elastic sleeve is used for the purpose of providing a dampening effect during movement of the roll system (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to include the elastic sleeve of WO ‘139, into the device of WO ‘383, in order to dampen the roll system during vibration (WO ‘139; abstract).

Allowable Subject Matter
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest a device that includes all structural features of independent claim 1, and further includes the following features:
1) an inner module that comprises a slide ring, and an outer module that comprises another slide ring, which stand in frictional contact with each other to seal off the fluidic connection (of dependent claim 9, from which claim 10 further depends); and
2) slide rings are provided on a bottom side, wherein one slide ring of the inner module is secured to the hollow cylindrical element (of dependent claim 11, which further depends from dependent claims 2 and 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        December 11, 2021